Citation Nr: 9926344	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-02 986	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
herniated disc, L5-S1, status post diskectomy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1985 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for a herniated disc, L5-S1, status post 
diskectomy, and assigned an initial rating of 10 percent, 
effective from July 1, 1995.  By rating action in July 1999, 
the RO assigned a rating of 20 percent, effective from July 
1, 1995, for a herniated disc, L5-S1, status post diskectomy.  
The veteran has continued his appeal.

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the issue on 
appeal--and a claim for an increased rating of a service 
connected disability.  Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional 

relevant medical records should be secured.  The Board also 
notes that the fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  

A review of the claims folder shows that there are treatment 
records from Butler Medical Associates and from Butler 
Memorial Hospital dated from October 1995 to April 1999, as 
well as the report of a VA examination in August 1995.  The 
Board finds, based on the medical evidence of record, that it 
is unclear as to the current severity of the veteran's 
service-connected low back disability.  Specifically, the 
Board notes that on VA examination in August 1995 the only 
low back symptom noted was limitation of motion.  The VA 
examiner noted no spasms and no evidence of pain on motion 
and the x-rays showed no significant finds.  Although 
subsequent private treatment records have documented several 
periods of exacerbation of the veteran's low back 
symptomatology, there has been no assessment made by an 
examiner to show the severity of the veteran's disc syndrome 
in terms of the degree and frequency of attacks.  In view of 
the foregoing, the veteran should be afforded another VA 
examination to ascertain the nature and severity of his low 
back disability.  

The RO's attention is also directed to the Court's decision 
in the case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  There 
has been no VA examination conducted pursuant to the mandates 
of DeLuca.  Therein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1998) 
or 38 C.F.R. § 4.45 (1998).  It was specified that the 
medical examiner should be asked to determine the extent of 
functional disability due to pain and determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination, and such determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss or ankylosis due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his lumbar spine disability since April 
1999.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
records from Butler Medical Associates.  

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurology 
examinations, in order to ascertain the 
nature and severity of his service 
connected low back disability.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back 

is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations with 
consideration specifically being given to 
whether he may be entitled to "staged 
ratings", pursuant to Fenderson.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



